DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s Amendment, filed 01/12/2022 has been entered. Claims 1-20 are pending in the Application.

Response to Arguments
Applicant's arguments filed 01/12/2022 with respect to the prior art rejection have been fully considered but they are not persuasive.
Regarding claims 1, 10 and 11, the Applicant argues that the cited art Brown fails to discloses “a control circuit configured to, in a first state, determine based on first information and second information, information on a request that includes a setting of a transmission circuit of the host to be set as an initial setting in a second state, wherein the first state includes a state of communicating with the host at a first communication speed conforming to a first specification, and the second state includes a state of communicating with the host at a second communication speed conforming to a second specification, the second communication speed being different from the first communication speed”. The Applicant submitted that Brown appears to merely disclose a general explanation of Phase 0 of the PCIe link equalization procedure and thus fails to disclose the states as claimed above (see argument pages 10-12). The Examiner respectfully disagrees. At the outset, the Examiner submitted that the claims only describe the states as having different communication speeds. Further, it is clear that the see col 5 ln 6-16). Accordingly, the claims fail to distinguish the first state and the second state over the states having different communication speeds disclosed by Brown. The Examiner suggests amending the claims to clarify the states in relation to the different phases of the link equalization sequence as noted in the Applicant’s argument page 10. It is noted that the features upon which applicant relies (i.e., the phases of the link equalization sequence) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Based on the reasoning above, the rejection should be maintained. Please see below for the detailed rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al US Patent No. 8,599,913 in view of Das Sharma US publication US 20190034376.

Regarding claim 1, Brown teaches an electronic device (see figure 1 and 3, data generation device having downstream port 140) comprising: 
receiver 320 communicate with downstream component 115 through interface 145); 
5a transmission circuit configured to transmit data to the other device through the interface (transmitter 315 communicate with downstream component 115 through interface 145); and 
a control circuit (control module 300) configured to: 
in a first state, determine, based on first information and second information, information on a 10request that includes a setting of a transmission circuit of the other device to be set as an initial setting in a second state (see col 5 ln 6-16, The downstream port of the upstream component initiates Phase 0 of the link equalization procedure by entering into a recovery state and requesting a change in the data rate of the data link from a low-speed data rate e.g. a first state to a high-speed data rate e.g. a second state, the downstream port of the upstream component transmits a Training Sequence Ordered Sets (EQ TS2 Ordered Sets) including a transmitter equalization setting and a receiver equalization setting to the upstream port of the downstream component through the data link e.g. the training sequence e.g. information is based on transmitter equalization setting e.g. first information and a receiver equalization setting e.g. second information), 
the first state including a state of communicating with the other device at a first communication 15speed conforming to a first specification (see col 5 ln 6-16, low-speed data rate e.g. first state having a first low speed), 
the second state including a state of communicating with the other device at a second communication speed conforming to a second specification, the second communication speed being different from the first 20communication speed (see col 5 ln 6-16, high-speed data rate e.g. second state having a second high speed), 
see col 15 ln 36-37, The transmitter equalization setting includes a transmitter preset values), 
the second information including information 25on a quality of a signal received by the reception circuit, the signal having been transmitted from the transmission circuit of the other device based on the first information (see col 15 ln 40-43, The receiver equalization setting includes a receiver preset value (i.e., hint value), which indicates a value for modifying a shape of a digital signal received through the downstream data link 145 e.g. information on a quality of a signal received by the receiver which is transmitted by the other device using the transmitter preset above, further see col 15 ln 55-60,  the upstream port 150 equalizes a receiver of the upstream port 150 based on the receiver equalization setting received from the downstream port 140 of the data regeneration device 110 to improve signal quality of a digital signal received by the upstream port 150 through the downstream data link 145); and 
transmit the determined information from the 30transmission circuit to the other device (see col 5 ln 6-16, the downstream port of the upstream component transmits a Training Sequence Ordered Sets (EQ TS2 Ordered Sets) including a transmitter equalization setting and a receiver equalization setting to the upstream port of the downstream component through the data link).
But, Brown fails to teach the other device is a host.
However, Das Sharma teaches a host communicate with an electronic device using the same PCIe interface (see figure 3A, USP 302 connected to electronic device 342, see para 0050, The USP 302 can be part of a processor of a computing device, such as a central processing unit (CPU) or a PCIe-compliant switch, also see para 0090, Processor includes any processing element, such as a microprocessor, a host processor, an embedded processor, a co-processor, or other processor).

The motivation for doing so is to provide hosting capability and centralized control function to the system. 

Regarding claim 2, Brown further teaches the control circuit is configured to execute the determination when a state of the reception circuit shifts from the first state to the second state (see col 5 ln 6-16, The downstream port of the upstream component initiates e.g. executes Phase 0 of the link equalization procedure by entering into a recovery state and requesting a change in the data rate of the data link from a low-speed data rate e.g. a first state to a high-speed data rate e.g. a second state).

Regarding claim 3, Brown further teaches the- 16 - control circuit is configured to execute the determination in a link equalization sequence between the host and the electronic device (see col 5 ln 6-16, the downstream port of the upstream component initiates Phase 0 of the link equalization procedure).

Regarding claim 4, Brown further teaches the first specification is a third generation PCI Express specification (see col 23 ln 55-56, the low-speed data rate is compliant with a PCIe 3.0 protocol).
But, Brown fails to teach the second specification is a fourth generation PCI Express specification.
see figure 2, step 206, para 0044, the link enters recovery in Gen 3 and changes speed to Gen 4 (16 GT/s)).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the communication system of Brown and incorporate changing speed to fourth generation PCIe.
The motivation for doing so is to utilize newer generation of PCIe protocol for better speed.

Regarding claim 5, Brown further teaches the 10transmission circuit is configured to transmit the determined information by using an ordered set of 8GT EQ TS2 (see col 5 ln 6-16, the downstream port of the upstream component transmits a Training Sequence Ordered Sets (EQ TS2 Ordered Sets)).

Regarding claim 6, Brown further teaches the transmission circuit is configured to transmit the 15determined information in the first state (see col 4 ln 54-57, the upstream component initializes the link equalization procedure when the digital signal is being transmitted through the data link at the low-speed data rate e.g. in the first state).

Regarding claim 7, Brown further teaches the first information includes a TxEQ value at the transmission circuit of the host determined while a link equalization sequence in the third generation PCI 20Express specification (see col 15 ln 36-37, The transmitter equalization setting includes a transmitter preset values e.g. corresponding to the TxEQ value); and 
the second information includes an RxEQ code value on a quality of the signal received by the reception circuit (see col 15 ln 40-43, The receiver equalization setting includes a receiver preset value (i.e., hint value), which indicates a value for modifying a shape of a digital signal received through the downstream data link 145 e.g. corresponding to the RxEQ code value).

Regarding claim 8, Brown further teaches the 25control circuit is configured to determine the information by: requesting a plurality of settings of the transmission circuit of the host; selecting, for each of the plurality of 30settings of the transmission circuit of the host, one of a plurality of settings of the reception circuit; and determining a combination of one of the settings of the transmission circuit of the host and 35one of the settings of the reception circuit that- 17 - achieves a best quality of the signal among combinations of the plurality of settings of the transmission circuit of the host and the plurality of settings of the reception circuit (see col 17 ln 56-62, the data regeneration device 110 (e.g., upstream port 130 or downstream port 140) selects a combination of transmitter equalization setting and receiver equalization providing a highest signal quality for the digital signal received by the data regeneration device 110 through the data link (e.g., upstream data link 125 or downstream data link 145).

Regarding claim 9, Brown teaches all the features with respect to claim 1 as outlined above.
But, Brown fails to teach the electronic device is a storage device.
However, Das Sharma teaches a host communicate with an electronic device that is a storage device using the same PCIe interface (see figure 3A, electronic device 342 having NV memory 346 thus construed as a storage device).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the communication system of Brown and further incorporate a storage device.


Regarding claim 10, Brown teaches an information processing system (see figure 1 and 3, system 100) comprising: 
a first device (data generation device 110 having downstream port 140); 
a second device configured to communicate with the first 10device (downstream component 115); and 
an interface connecting the first device and the second device (PCIe interface 145), 
wherein the first device includes: 
a reception circuit configured to receive data 15from the second device through the interface (receiver 320 communicate with downstream component 115 through interface 145); 
a transmission circuit configured to transmit data to the second device through the interface (transmitter 315 communicate with downstream component 115 through interface 145); and a 
control circuit (control module 300) configured to: 
in a first state, determine, based on first 20information and second information, information on a request that includes a setting of a transmission circuit of the second device to be set as an initial setting in a second state (see col 5 ln 6-16, The downstream port of the upstream component initiates Phase 0 of the link equalization procedure by entering into a recovery state and requesting a change in the data rate of the data link from a low-speed data rate e.g. a first state to a high-speed data rate e.g. a second state, the downstream port of the upstream component transmits a Training Sequence Ordered Sets (EQ TS2 Ordered Sets) including a transmitter equalization setting and a receiver equalization setting to the upstream port of the downstream component through the data link e.g. the training sequence e.g. information is based on transmitter equalization setting e.g. first information and a receiver equalization setting e.g. second information), 
the first state including a state of 25communicating with the second device at a first communication speed conforming to a first specification (see col 5 ln 6-16, low-speed data rate e.g. first state having a first low speed), 
the second state including a state of communicating with the second device at a second communication speed conforming to a second specification, the second 30communication speed being different from the first communication speed (see col 5 ln 6-16, high-speed data rate e.g. second state having a second high speed), 
the first information including information on a request of a setting of the transmission circuit of the second device (see col 15 ln 36-37, The transmitter equalization setting includes a transmitter preset values), 
the second information including information - 18 - on a quality of a signal received by the reception circuit, the signal having been transmitted from the transmission circuit of the second device based on the first information (see col 15 ln 40-43, The receiver equalization setting includes a receiver preset value (i.e., hint value), which indicates a value for modifying a shape of a digital signal received through the downstream data link 145 e.g. information on a quality of a signal received by the receiver which is transmitted by the second device using the transmitter preset above, further see col 15 ln 55-60,  the upstream port 150 equalizes a receiver of the upstream port 150 based on the receiver equalization setting received from the downstream port 140 of the data regeneration device 110 to improve signal quality of a digital signal received by the upstream port 150 through the downstream data link 145); and 
5transmit the determined information from the transmission circuit to the second device (see col 5 ln 6-16, the downstream port of the upstream component transmits a Training Sequence Ordered Sets (EQ TS2 Ordered Sets) including a transmitter equalization setting and a receiver equalization setting to the upstream port of the downstream component through the data link).
But, Brown fails to teach the first device is a storage device and the second device is a host.
However, Das Sharma teaches a host communicate with an electronic device that is a storage device using the same PCIe interface (see figure 3A, USP 302 connected communicate with electronic device 342 having NV memory 346 thus construed as a storage device, see para 0050, The USP 302 can be part of a processor of a computing device, such as a central processing unit (CPU) or a PCIe-compliant switch, also see para 0090, Processor includes any processing element, such as a microprocessor, a host processor, an embedded processor, a co-processor, or other processor).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the communication system of Brown and further incorporate a storage device and a host.
The motivation for doing so is to provide storage capability and hosting capability for the system thus enhancing its functionality.

Regarding claim 11, Brown teaches a method of shifting a first device including a reception circuit and a transmission circuit from a first state to a second state (see figure 1 and 3, data generation device 110 having downstream port 140 including receiver 320 and transmitter 315), the 10reception circuit configured to receive data from a second device through an interface (receiver 320 communicate with downstream component 115 through interface 145), the transmission circuit configured to transmit data to the second device through the interface (transmitter 315 communicate with downstream component 115 through interface 145), the first state including a state of communicating with the second device at a first communication 15speed conforming to a first specification (see col 5 ln 6-16, low-speed data rate e.g. first state having a first low speed), the second state including a state of see col 5 ln 6-16, high-speed data rate e.g. second state having a second high speed), 
the 20method comprising: 
in a first state, determining, based on first information and second information, information on a request that includes a setting of the transmission circuit of the host to be set as an initial setting in 25the second state (see col 5 ln 6-16, The downstream port of the upstream component initiates Phase 0 of the link equalization procedure by entering into a recovery state and requesting a change in the data rate of the data link from a low-speed data rate e.g. a first state to a high-speed data rate e.g. a second state, the downstream port of the upstream component transmits a Training Sequence Ordered Sets (EQ TS2 Ordered Sets) including a transmitter equalization setting and a receiver equalization setting to the upstream port of the downstream component through the data link e.g. the training sequence e.g. information is based on transmitter equalization setting e.g. first information and a receiver equalization setting e.g. second information), the first information including information on a request of a setting of the transmission circuit of the host (see col 15 ln 36-37, The transmitter equalization setting includes a transmitter preset values), the second information including information on a quality of a signal received by the reception circuit, the signal 30having been transmitted from the transmission circuit of the host based on the first information (see col 15 ln 40-43, The receiver equalization setting includes a receiver preset value (i.e., hint value), which indicates a value for modifying a shape of a digital signal received through the downstream data link 145 e.g. information on a quality of a signal received by the receiver which is transmitted by the second device using the transmitter preset above, further see col 15 ln 55-60,  the upstream port 150 equalizes a receiver of the upstream port 150 based on the receiver equalization setting received from the downstream port 140 of the data regeneration device 110 to improve signal quality of a digital signal received by the upstream port 150 through the downstream data link 145) and; and 
transmitting the determined information from the transmission circuit to the host (see col 5 ln 6-16, the downstream port of the upstream component transmits a Training Sequence Ordered Sets (EQ TS2 Ordered Sets) including a transmitter equalization setting and a receiver equalization setting to the upstream port of the downstream component through the data link).
But, Brown fails to teach the first device is a storage device and the second device is a host.
However, Das Sharma teaches a host communicate with an electronic device that is a storage device using the same PCIe interface (see figure 3A, USP 302 connected communicate with electronic device 342 having NV memory 346 thus construed as a storage device, see para 0050, The USP 302 can be part of a processor of a computing device, such as a central processing unit (CPU) or a PCIe-compliant switch, also see para 0090, Processor includes any processing element, such as a microprocessor, a host processor, an embedded processor, a co-processor, or other processor).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the communication system of Brown and further incorporate a storage device and a host.
The motivation for doing so is to provide storage capability and hosting capability for the system thus enhancing its functionality.

Regarding claims 12-18, please refer to the rejections of claims 2-8, since the claimed subject matter is substantially similar.

see figure 3, control module 300, see col 21 ln 58-60, the control module 300 controls operation of a downstream link equalization procedure).

Regarding claim 20, Das Sharma further teaches the storage device and the host are connected via the interface (see figure 3A, interface 382 connecting 302 and 342).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Examiner, Art Unit 2184